Title: To Thomas Jefferson from Lewis R. Morris, 31 January 1783
From: Morris, Lewis R.
To: Jefferson, Thomas


        
          Sir
          Philadelphia 31st. January 1783.
        
        The packet accompanying this directed to Mr. Adams, contains the Treaty and Convention lately received from him, and this day ratified by Congress, which I have the honor to present for your care to Europe. The great dearth of news in this City deprives me of the pleasure of communicating any information to you, either interesting or entertaining, unless I may be permitted to assure you of the wishes of your Country to see you engaged in the important mission committed to your charge.
        Accept Sir, my most ardent wishes for your prosperity and that of Miss Jefferson, and beleive me with great Respect and Esteem Your most obedt. humble servant,
        
          L R Morris
        
      